DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 24, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chuang et al. (USPN 9,333,725 B2).

Chaung et al. teach an optical adhesive comprising a first section, and a second section connected to the first section; wherein a hardness of the second section is less than a hardness of the first section, and an elastic modulus of the second section is less than an elastic modulus of the first section, and the second section comprises a plurality of sub-sections, wherein the plurality of sub- sections are arranged in sequence in an extending direction of the first section, and an elastic modulus of one sub-section located in a middle of the plurality of sub-sections is less than a minimum elastic modulus of other sub-sections of the plurality of sub-sections as in claim 1 (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented) as in claim 1.  With respect to claim 2, the optical adhesive further comprises a third section, the third section connected to an end of the second section away from the first section (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented). Regarding claim 3, the hardness of the second section is less than a hardness of the third section, and the elastic modulus of the second section is less than an elastic modulus of the third section (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented). For claim 4, a number of the plurality of  sub-sections of the second section is odd, and long sides of the sub-sections are parallel to edges of the first section and the third section (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented). In claim 5, the number of sub-sections of the second section is three or more, the elastic modulus of the one sub-section located in the middle is increased to an elastic modulus of sub-sections located on sides of the one6 sub-section located in the middle, and an elastic modulus of sub-sections adjacent to the first section and the third section is less than the elastic modulus of the first section and the third section (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented). With regard to claim 6, when the number of sub-sections is three or more, the other sub-sections except the one sub-section located in the middle of the plurality of sub-sections are alternately set based on a value of their elastic modulus, and an elastic modulus of sub-sections adjacent to the first section and the third section is less than the elastic modulus of the first section and the third section (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties and different arrangements as shown by the multitude of embodiments presented). As in claim 7, a hardness and an elastic modulus of any two sub-sections symmetrical with respect to the one sub- section located in the middle of the plurality of sub-sections are the same (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (USPN 9,333,725 B2).

Chaung et al. teach an optical adhesive comprising a first section, and a second section connected to the first section; wherein a hardness of the second section is less than a hardness of the first section, and an elastic modulus of the second section is less than an elastic modulus of the first section, and the second section comprises a plurality of sub-sections, wherein the plurality of sub- sections are arranged in sequence in an extending direction of the first section, and an elastic modulus of one sub-section located in a middle of the plurality of sub-sections is less than a minimum elastic modulus of other sub-sections of the plurality of sub-sections as in claim 1 (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented) as in claim 1.  With respect to claim 2, the optical adhesive further comprises a third section, the third section connected to an end of the second section away from the first section (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62, wherein the multiple adhesives may have different properties  and different arrangements as shown by the multitude of embodiments presented). However, Chuang et al. fail to disclose the contact surfaces of the second section with the first section and the third section are bevels, the contact surfaces of the second section with the first section and the third section are curved surfaces, and a Young's modulus of the first section and the third section ranges from 106 Pa to 109 Pa, and a Young's modulus of the second section ranges from 104 Pa to 106 Pa.

With regard to the limitations of “the contact surfaces of the second section with the first section and the third section are bevels” and “the contact surfaces of the second section with the first section and the third section are curved surfaces”, Chaung et al. clearly states that the sections of adhesive may take on a variety of shapes and heights (Figures 3A – 3K and 7A – 7C). It would have been an obvious matter of design choice to change the shape of the adhesive sections, since a modification would have involved a mere change in size of the individual sections.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV).

With regard to the limitation of “a Young's modulus of the first section and the third section ranges from 106 Pa to 109 Pa, and a Young's modulus of the second section ranges from 104 Pa to 106 Pa”, Chaung et al. clearly discloses the adhesive used may be chosen from a variety of materials and may have placed in a variety of arrangements (Figure 3D, 3G and 3J; Column 1, lines 6, 7 and 50 – 55; Column 2, lines 2 – 7; Column 2, line 64 to Column 3, line 14; Column 3, line 39 to Column 4, line 7; Column 5, lines 3 – 23; Column 5, line 56 to Column 6, line 7; Column 6, lines 44 – 62), wherein the adhesive overlaps the materials claimed by the invention (Paragraphs 0082 and 0083 of filed specification). Although Chaung et al. does not explicitly teach the limitations, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. overlap in adhesive and the arrangement of the adhesive) and in the similar production steps (i.e. coating of the adhesive on a surface) used to produce the optical adhesive.  The burden is upon the Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 13, 2022